NOTICE
                                       2015 IL App (5th) 130255
 Decision filed 02/25/15.   The
 text of this decision may be               NO. 5-13-0255
 changed or corrected prior to
 the filing of a Petition for
 Rehearing or the disposition of              IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS, )      Appeal from the
                                       )    Circuit Court of
      Plaintiff-Appellant,             )    Saline County.
                                       )
v.                                     )    Nos. 12-CF-279; 12-CF-320
                                       )
DEAN R. RAYMER,                        )    Honorable
                                       )    Walden E. Morris,
      Defendant-Appellee.              )    Judge, presiding.
________________________________________________________________________

         PRESIDING JUSTICE CATES delivered the judgment of the court, with opinion.
         Justices Goldenhersh and Chapman concurred in the judgment and opinion.

                                          OPINION

¶1       The defendant, Dean Raymer, was charged with three separate felonies, driving

while license revoked, unlawful use of a credit card, and escape, and he was held in

simultaneous custody in all three cases. The State elected to prosecute the driving-on-

revoked charge first, but then failed to bring that case, or any other pending case, to trial

within 120 days from the date the defendant was placed in custody. The defendant

moved to dismiss all three cases on the ground that the State violated his statutory right to

a speedy trial under section 103-5 of the Code of Criminal Procedure of 1963 (Code)

(725 ILCS 5/103-5 (West 2010)). The State confessed the defendant's motion to dismiss

                                                1
the driving-on-revoked case, and that case was dismissed with prejudice. The State

objected to the dismissal of the remaining cases. After considering the arguments of

counsel, the trial court dismissed the unlawful use of a credit card and escape cases with

prejudice. On appeal, the State contends that the trial court erred as a matter of law in

dismissing the unlawful use of credit card and escape charges because the speedy-trial

clock was tolled under section 103-5(e) of the Code (725 ILCS 5/103-5(e) (West 2010)),

upon the State's election to try the driving-on-revoked charge first. We affirm.

¶2     The procedural facts are not disputed. In August 2012, the State filed two separate

felony cases against the defendant in the circuit court of Saline County. The defendant

was charged with driving while license revoked (enhanced sentence) in No. 12-CF-272

and unlawful use of credit card in No. 12-CF-279. Arrest warrants were issued in each

case, and the defendant was taken into custody on August 29, 2012.

¶3     On September 17, 2012, the Saline County circuit court granted the defendant's

request for a 48-hour furlough. When the defendant did not return from the furlough on

September 19, 2012, as ordered, he was charged with two counts of escape in No. 12-CF-

320. The defendant eventually surrendered to authorities in Carmi, Illinois, on November

4, 2012. He was transported to Saline County on November 6, 2012, and he was held in

custody in all three cases.

¶4     Initially, all of the defendant's cases were set for trial on February 20, 2013.

During a pretrial hearing on December 20, 2012, the State announced that it intended to

try the escape case first. Then, during the final pretrial conference on February 8, 2013,

the State announced that it had decided to try the driving-on-revoked case first. The
                                          2
defendant did not object to the change of election. He stated that he was ready for trial.

The driving-on-revoked case was set for trial on February 20, 2013, but it was not tried

on that date. The court file in the driving-on-revoked case is not included in the record

on appeal, and we have not been provided with an explanation as to why that case was

not tried as scheduled.

¶5     On March 20, 2013, the defendant filed a motion to dismiss in each pending case.

The defendant noted that he had been held in simultaneous, continuous custody in all

three cases since his arrest on November 6, 2012, and that the State had not brought him

to trial on any one of those cases within 120 days of his custody date. The defendant

claimed that his statutory right to a speedy trial was violated in each case.          The

defendant's motions were called for hearing on March 27, 2013. During the hearing, the

State confessed the defendant's motion as to the driving-on-revoked case and moved to

voluntarily dismiss it with prejudice. The State challenged the defendant's motions to

dismiss the unlawful use of credit card and escape cases. The State argued that the order

of dismissal of the driving-on-revoked case constituted a judgment, and that it had 160

days from the entry of that judgment in which to try the defendant's remaining cases

under section 103-5(e) of the Code. The trial court dismissed the driving-on-revoked

case with prejudice and took the remaining motions under advisement.

¶6     On May 8, 2013, the trial court entered orders dismissing the unlawful use of

credit card case and the escape case with prejudice. The court found that the State did not

bring the defendant to trial on the elected charge or any one of the unelected charges

within 120 days of the defendant's custody date and thereby violated his right to a speedy
                                            3
trial.

¶7       On appeal, the State contends that the trial court erred as a matter of law in

dismissing the unlawful use of credit card and escape cases based on speedy-trial

violations. The State claims that under section 103-5(e) of the Code, the speedy-trial

clock was stayed on the unlawful use of credit card charge and the escape charge upon its

election to try the driving-on-revoked case first, and that the clock remained frozen

through the period that the defendant's motions to dismiss were under submission. Based

on the State's calculations, the 120-day speedy-trial period had not expired on either case

as of the date the court dismissed them.

¶8       The defendant initially contends that the State waived this issue because it did not

make the same arguments in the trial court. We do not agree. Although the supporting

arguments made by the State on appeal differ from those made in the trial court, the

general issues regarding the construction and application of section 103-5(e) were raised

in and decided by the trial court. After reviewing the record, we find that the issue has

been preserved for review.

¶9       The issue on appeal involves the interpretation of subsection (e) of section 103-5

of the Code, commonly called the "speedy-trial statute." The construction of a statute is a

question of law that is reviewed de novo. People v. Hunter, 2013 IL 114100, ¶ 12, 986

N.E.2d 1185; People v. Campa, 217 Ill. 2d 243, 252, 840 N.E.2d 1157, 1164 (2005). The

primary objective in construing a statute is to ascertain and give effect to the legislative

intent. Hunter, 2013 IL 114100, ¶ 13, 986 N.E.2d 1185. The most reliable indicator of

legislative intent is the language in the statute, and the statutory language is accorded its
                                               4
plain and ordinary meaning. Campa, 217 Ill. 2d at 252, 840 N.E.2d at 1164. A court

may also consider the underlying purposes for the law, the problems to be remedied, and

the consequences of construing a statute one way or another. Hunter, 2013 IL 114100,

¶ 13, 986 N.E.2d 1185. In construing a statute, a court presumes that the legislature did

not intend to create an absurd, inconvenient, or unjust result. Hunter, 2013 IL 114100, ¶

13, 986 N.E.2d 1185. The speedy-trial statute is to be liberally construed so as to give

effect to the constitutional right to a speedy trial. Campa, 217 Ill. 2d at 252, 840 N.E.2d

at 1163.

¶ 10   A criminal defendant has both a constitutional right (U.S. Const., amends. VI,

XIV; Ill. Const. 1970, art. I, § 8) and a statutory right (725 ILCS 5/103-5 (West 2010)) to

a speedy trial. In this case, the defendant claimed that his statutory right to a speedy trial

was violated.

¶ 11   The speedy-trial statute sets out specific time periods within which a criminal

defendant must be brought to trial. 725 ILCS 5/103-5 (West 2010). Section 103-5(a) of

the speedy-trial statute provides that a defendant in custody in Illinois for an alleged

offense shall be tried within 120 days from the date he was taken into custody unless a

delay is occasioned by the defendant or is the result of other circumstances specified in

this section.   725 ILCS 5/103-5(a) (West 2010).         Section 103-5(b) provides that a

defendant who has been released on bail shall be tried within 160 days from the date he

files a written demand for trial. 725 ILCS 5/103-5(b) (West 2010). Under section 103-

5(d), a defendant who is not tried in accordance with the time periods set out in

subsections (a) and (b) shall be discharged from custody or released from the obligations
                                             5
of his bail or recognizance. 725 ILCS 5/103-5(d) (West 2010).

¶ 12   Section 103-5(e) of the speedy-trial statute addresses situations in which a

defendant is in simultaneous custody on unrelated charges. 725 ILCS 5/103-5(e) (West

2010). Section 103-5(e) provides as follows:

       "If a person is simultaneously in custody upon more than one charge pending

       against him in the same county, or simultaneously demands trial upon more than

       one charge pending against him in the same county, he shall be tried, or adjudged

       guilty after waiver of trial, upon at least one such charge before expiration relative

       to any of such pending charges of the period prescribed by subsections (a) and (b)

       of this Section. Such person shall be tried upon all of the remaining charges thus

       pending within 160 days from the date on which judgment relative to the first

       charge thus prosecuted is rendered *** or, if such trial upon such first charge is

       terminated without judgment and there is no subsequent trial of, or adjudication of

       guilt after waiver of trial of, such first charge within a reasonable time, the person

       shall be tried upon all of the remaining charges thus pending within 160 days from

       the date on which such trial is terminated; if either such period of 160 days expires

       without the commencement of trial of, or adjudication of guilt after waiver of trial

       of, any of such remaining charges thus pending, such charge or charges shall be

       dismissed and barred for want of prosecution unless delay is occasioned by the

       defendant ***." 725 ILCS 5/103-5(e) (West 2010).

¶ 13   Section 103-5(e) is applicable in this case because the defendant was in

simultaneous custody on three separate cases. Under the State's interpretation of section
                                           6
103-5(e), the speedy-trial clock is tolled upon its election of which charge to try first. We

do not agree. Section 103-5(e) requires the State to try the defendant, or obtain an

adjudication of guilt after waiver of a trial, on at least one of the pending charges within

120 days from the date he was taken into custody. If the defendant is tried or adjudged

guilty on one of the pending charges in a timely manner, section 103-5(e) accords the

State an additional 160 days from the date judgment is entered on the first charge to try

the remaining charges. 725 ILCS 5/103-5(e) (West 2010). The legislative intent behind

section 103-5(e) is to preserve a defendant's right to a speedy trial while also mitigating

the State's burden of preparing more than one charge for trial. People v. Kliner, 185 Ill.

2d 81, 123, 705 N.E.2d 850, 873 (1998); People v. Cavitt, 246 Ill. App. 3d 514, 520, 616

N.E.2d 666, 670 (1993). After considering the statutory language and the legislative

intent, we conclude that it is the commencement of the trial, or an adjudication of guilt

after waiver of a trial, on at least one of the pending charges, and not the mere election of

which charge will be tried first, that provides the additional time to try the unelected

charges. Thus, section 103-5(e) provides for the tolling of the speedy-trial clock and the

additional time as long as the State proceeds to trial or obtains an adjudication of guilt on

one of the charges within the initial 120-day period. See generally People v. Quigley,

183 Ill. 2d 1, 14-15, 697 N.E.2d 735, 741-42 (1998). This interpretation satisfies the

legislative intent and purposes of this section and the speedy-trial statute.

¶ 14   In this case, the defendant was neither tried nor adjudged guilty after waiver of a

trial on the elected case, driving on revoked, or any of the other pending cases, within

120 days of his custody date. The State has offered no reason why the elected charge was
                                            7
not tried with the initial 120-day period, and there is no reason apparent from the record.

Because the State failed to clear the first statutory hurdle, the speedy-trial clock was not

tolled on any of the unelected charges. The State cannot obtain more time to try the

unelected charges by virtue of its own failure to bring the elected charge to trial within

the requisite time. Quigley, 183 Ill. 2d at 14-15, 697 N.E.2d at 741-42. Otherwise, the

State would be permitted to derive unjust benefits from strategic violations of section

103-5(e). We do not believe the legislature could have intended such a result.

¶ 15   In this case, the State failed to bring a defendant to trial, or obtain an adjudication

of guilt, on at least one of the pending charges within 120 days of his custody date. The

trial court did not err in finding that the defendant's statutory right to a speedy trial was

violated.

¶ 16   Accordingly, the orders of the circuit court, dismissing the charges in Nos. 12-CF-

279 and 12-CF-320 with prejudice, are affirmed.



¶ 17   Affirmed.




                                              8
                               2015 IL App (5th) 130255

                                     NO. 5-13-0255

                                        IN THE

                          APPELLATE COURT OF ILLINOIS

                                   FIFTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS, )        Appeal from the
                                        )     Circuit Court of
      Plaintiff-Appellant,              )     Saline County.
                                        )
v.                                      )     Nos. 12-CF-279; 12-CF-320
                                        )
DEAN R. RAYMER,                         )     Honorable
                                        )     Walden E. Morris,
      Defendant-Appellee.               )     Judge, presiding.
__________________________________________________________________________

Opinion Filed:        February 25, 2015
__________________________________________________________________________

Justices:           Honorable Judy L. Cates, P.J.

                 Honorable Richard P. Goldenhersh, J., and
                 Honorable Melissa A. Chapman, J.,
                 Concur
__________________________________________________________________________

Attorneys        Hon. Michael Henshaw, State's Attorney, Law Enforcement and
for              Detention Center, 1 North Main Street, Suite 3, Harrisburg, IL 62946,
Appellant        Patrick Delfino, Director, Stephen E. Norris, Deputy Director, Patrick
                 D. Daly, Staff Attorney, Office of the State's Attorneys Appellate
                 Prosecutor, 730 East Illinois Highway 15, Suite 2, P.O. Box 2249, Mt.
                 Vernon, IL 62864
__________________________________________________________________________

Attorneys           Michael J. Pelletier, State Appellate Defender, Ellen J. Curry, Deputy
for                 Defender, Lawrence J. O'Neill, Assistant Appellate Defender, Office of
Appellee            the State Appellate Defender, Fifth Judicial District, 909 Water Tower
                    Circle, Mt. Vernon, IL 62864